“We have before us, without oral argument, defendant’s motion to dismiss plaintiff’s petition, which describes itself a ‘civil rights complaint and claim against the United States of America.’
“Relying on 42 U.S.C. §§ 1981, 1983 and 1986, plaintiff alleges that his rights under the Fourteenth Amendment of the Constitution have been violated in that the United States District Court for the District of Wyoming has not issued final orders or taken any other action on a mandate issued by the United States Court of Appeals for the Tenth Circuit, relating to plaintiff’s civil rights actions.
“Plaintiff’s petition does not state any cause of action which can be entertained by the Court of Claims under the Tucker Act, 28 U.S.C. § 1491, and the sections of the Code to which plaintiff refers all pertain to suits in the United States District Courts.
“It is therefore clear that since this court has no jurisdiction of plaintiff’s suit, his petition must be dismissed. See Brown v. General Services Administration, 425 U.S. 820 (1976), and King v. United States, 395 U.S. 1 (1968).
“it is thereeore ordered that defendant’s motion to dismiss plaintiff’s petition is granted.”